On Motion for Rehearing.
Appellee calls to our attention, for the first time in his motion for a rehearing, that this suit was filed in the trial court on December 31, 1934, and that the amendment to subdivision 5, art. 1995 (Vernon’s Ann. Civ.St. art. 1995, subd. 5), did not become effective until May 11, 1935.
*439It seems clear that as to a question of venue, the law in effect at the time a suit is filed should be applied. Baines v. Jemison, 86 Tex. 118, 23 S.W. 639; India Tire & Rubber Co. v. Murphy (Tex.Civ.App.) 6 S.W.(2d) 141; Austin v. Parsons (Tex.Civ.App.) 3 S.W.(2d) 555; San Marcos Baptist Academy v. Burgess (Tex.Civ.App.) 292 S.W. 626.
The language of subdivision 5, art. 1995, as it existed on December 31, 1934, the date this suit was filed, was broad enough to include suits against executors of the estates of persons signing contracts performable in a particular county. We were therefore in error in holding in our original opinion that venue of this suit did not lie in Bexar county.
Accordingly, appellee’s motion for a rehearing will be granted, the judgment heretofore entered by us will be set aside, 'and the judgment of the trial court affirmed.